Citation Nr: 1200690	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection hemorrhoids. 

4.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

During the March 2011 hearing, the Veteran testified that he was not able to work due to symptoms of a psychiatric disorder.  A claim for service connection for such disorder is pending.  Therefore, the issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's active duty service did not include visitation or duty in the Republic of Vietnam.

2.  Diabetes mellitus was not present in service or until years thereafter, and is not etiologically related to any incident of service including exposure to herbicides.  

3.  In March 2011, the Veteran withdrew the claim for entitlement to service connection for hemorrhoids from the current appeal.

4.  In March 2011, the Veteran withdrew the claim for entitlement to service connection for migraines from the current appeal.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service or exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The Board does not have jurisdiction over the withdrawn claim for entitlement to service connection for hemorrhoids as the criteria for dismissal of the claim have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The Board does not have jurisdiction over the withdrawn claim for entitlement to service connection for migraines as the criteria for dismissal of the claim have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Diabetes Mellitus

The Veteran contends that service connection is warranted for diabetes mellitus as it was incurred due to herbicide exposure during active duty service.  He testified during the March 2011 hearing that he was stationed aboard the USS Coral Sea during active duty and traveled to the Republic of Vietnam several times as part of his duties as an air traffic controller to set up relay towers.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board turns first to the Veteran's contention that service connection for diabetes mellitus is warranted on a presumptive basis as a disease associated with herbicide exposure.  A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that the veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, Type 2 diabetes shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

While the Veteran served in the official waters of Vietnam, the evidence does not establish that he actually stepped foot on land.  His personnel records do not document any service in Vietnam, and his receipt of the Vietnam Campaign and Service Medals does not establish that he was ever on land in Vietnam.  See Haas v. Peake, VAOPGCPREC 27-97.  In addition, in June 2008, the National Personnel Records Center (NPRC) noted that it was unable to confirm whether the Veteran had ever served in country in Vietnam.  Thus, there is no official record of the Veteran ever stepping foot on land in Vietnam.

The Veteran is competent to report where he served in the course of his military service, but the Board must also assess his credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   The Board notes that the Veteran is attempting to reconstruct dates and events that occurred over 40 years ago.  He complained of memory problems during a June 2008 mental health assessment, and appears to have confused his service in the Philippines and Vietnam at one point during the March 2011 hearing.  In addition, the Veteran reported in a July 2009 statement that he had often traveled to Da Nang and Chu Lai from his ship, and during one such visit a tower at Da Nang was mortared and destroyed.  His February 2009 PTSD questionnaire also stated that three servicemen were killed in this incident.  In response to the Veteran's statements, the Joint Service Records Research Center (JSRRC) was contacted and asked to verify the Veteran's account.  In November 2010, the JSRRC determined that there was never an attack in Da Nang with more than two US casualties and the USS Coral Sea was not in the official waters during any attack on Da Nang that resulted in the deaths of US servicemen.  The credibility of the Veteran's statements is lessened in light of this evidence, and the Board finds that the official service records outweigh his reported history.  The weight of the evidence therefore establishes that Veteran did not serve in any capacity in Vietnam, and service connection on the basis of presumptions afforded herbicide exposed veterans is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

Diabetes is also subject to presumptive service connection as a chronic disease.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  The record is clear, however, that the Veteran's diabetes was initially identified many years after service.  The Service treatment records are negative for evidence of diabetes and laboratory testing during the May 1969 separation examination was negative for sugar.  The Veteran first manifested elevated blood sugar levels in April 2004 at the Reno VA Medical Center (VAMC), almost 35 years after service, and was not found to meet the criteria for diabetes mellitus until January 2006.  As there is no showing of diabetes in service or to a compensable degree in the year after service, presumptive service connection for diabetes mellitus as a chronic disease is not warranted.

The Board must now determine whether the Veteran's diabetes is directly due to active duty service.  As noted above, the record does not establish that the Veteran set foot in Vietnam and the presumption pertaining to herbicide exposure is therefore inapplicable.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran has not provided any other theories regarding his possible exposure to herbicides, and the record does not document any such exposure.  Furthermore, there is no competent evidence in favor of the claim.  None of the Veteran's treating physicians have noted a link between his diabetes and service, and he has not provided any medical evidence in support of the claim.  The Board has considered the testimony of the Veteran connecting his diabetes to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but notes that he has not reported a continuity of symptoms since service.  Thus, his opinion as to the cause of his diabetes simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the evidence is against a link between the Veteran's diabetes and a disease or injury in service, including exposure to dioxins and Agent Orange.  Reasonable doubt does not arise and the claim must be denied.

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew his claims for entitlement to service connection for hemorrhoids and migraines at the March 2011 hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a May 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the May 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In June 2008, the Veteran stated that all of his medical treatment was through the Reno VAMC, and VA has obtained records of treatment during service and at VA facilities.  VA also attempted to obtain relevant medical records from the Social Security Administration (SSA), but an April 2009 response from SSA stated that they had no medical records in their possession pertaining to the Veteran.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded a VA examination specifically in response to his claim for service connection for diabetes.   He was provided a VA general medical examination in June 2009, and while a VAMC finding of hyperglycemia was noted by the examiner, diabetes mellitus was not actually diagnosed.  Furthermore, the record contains no competent evidence of a link between the Veteran's diabetes and active service, to include exposure to herbicides.  Thus, a VA examination or medical opinion is not required by the duty to assist. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is denied. 

The claim for entitlement to service connection for hemorrhoids is dismissed.

The claim for entitlement to service connection for migraines is dismissed.


REMAND

The Board finds that additional development is necessary before a decision can be rendered with respect to the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran's VAMC records show that he was diagnosed with an adjustment disorder in June 2008.  In addition, the JSRRC has verified one of the Veteran's reported stressors that an explosion occurred aboard the USS Coral Sea in October 1967.  The NPRC also confirmed in June 2008 that the Veteran was serving aboard the USS Coral Sea at the time of the rocket explosion.  The Board therefore finds that a VA psychiatric examination is necessary to determine the nature and etiology of any currently present psychiatric disorders. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of any acquired psychiatric disorders.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review.

The examiner must confirm the existence of any acquired psychiatric disorders, making specific findings regarding the existence of PTSD.

The examiner should then determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed psychiatric disorders are etiologically related to any incident of the Veteran's active duty service, to include a rocket explosion aboard the USS Coral Sea that has been verified by the service department.  A full rationale for all medical opinions must be provided. 

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC), before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


